Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to RCE received Feb. 9, 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Craig Summerfield on March 11, 2022.
The application has been amended as follows: 
1. (currently amended) A system for detecting 
a fishing gear buoy configured to attach to fishing gear; 
a sensor of the buoy; 
a detector configured to determine, based on output of the sensor of the buoy, a likelihood that the buoy has become  from a velocity of the buoy and/or a distance of a current location of the buoy from an initial deployed location of the buoy or a previous location of the buoy; and 
a transmitter configured to send the output or to send an alert indicating that the buoy has become 
Claim 4: canceled.
25. (currently amended) A system for detecting 
a receiver configured to receive sensor data or an alert from a buoy originally attached to fishing gear; 
a processor configured to determine that the buoy is  with a marine life from the sensor data or the alert, 
the determination based on velocity and/or chanqe in location of the buoy relative to a previous location of the buoy; and 
a display configured to display a warning based on the determination of the buoy being lost or entangled.
28. (currently amended) The system of claim 25 wherein the receiver is configured to receive the alert, the alert being based on the change and/or the velocity of the buoy, and wherein the processor is configured to determine that the buoy is 
29. (Currently amended) The system of claim 25 wherein the processor is configured to calculate relative probabilities of cause of 

3.	Claims 1-3, 6-10, 12, 14-19 and 25-30 are allowable. Claims 5, 11 and 13 were previously withdrawn from consideration as a result of a restriction requirement, require MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on May 4, 2021, is hereby withdrawn and claims 5, 11 and 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663